Gardner, P. J.
The defendant was convicted on two indictments for sodomy. By consent of the defendant and the solicitor-general, the judge of the superior court, David S. Atkinson, tried the defendant without a jury. The defendant was found guilty, and sentenced to serve ten years in the penitentiary. After sentence, the defendant filed an extraordinary motion for a new trial based on the ground that at the time of the commission of the crime and at the time he was tried, he was insane. The defendant introduced an expert, Doctor A. H. Center, a psychiatrist, who testified to the effect that the defendant was insane at the time of the commission of the crime and at the time of the trial. The State made a countershowing, including testimony by a psychiatrist, the jailer and the attorney who represented the defendant at the trial, all of whom testified to the effect that in their opinion the defendant was not insane and that he knew the difference between right and wrong. The defendant’s attorney testified that he had been a criminal lawyer for many years; that the defendant was mentally capable of assisting the attorney throughout the trial; that he had no cause or reason to entertain the idea that the defendant was of unsound mind. The defendant, after the trial, made, what according to the evidence, is revealed as a fake effort to take his own life. After he was convicted he was committed to the Milledgeville State Hospital.
It is the law regarding an extraordinary motion for a new trial that the judgment of the trial court will not be disturbed unless there is an abuse of discretion. The trial court did not abuse its discretion in denying this extraordinary motion for a new trial.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.